NO. 07-11-0126-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL A

                                       MAY 16, 2011
                              ______________________________


                     IN RE RICHARD DEWAYNE SNELSON, RELATOR

                            _________________________________

             ORIGINAL PROCEEDING ARISING OUT OF PROCEEDINGS
            BEFORE THE 181ST DISTRICT COURT OF RANDALL COUNTY;
           NO. 16,447-B; HONORABLE JOHN B. BOARD, JUDGE PRESIDING
                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                    MEMORANDUM OPINION


        Relator, Richard Dewayne Snelson, proceeding pro se and in forma pauperis

files this original proceeding seeking to compel the Honorable John B. Board to enter a

ruling on motions filed challenging an Order to Withdraw Inmate Funds signed on

February 25, 2010, authorizing funds to be withdrawn from Relator's inmate account to

satisfy $2,228.50 for court cost, fines and fees.1 On March 21, 2011, the trial court

entered a ruling on Relator's challenges and signed an Amended Order to Withdraw

Funds. Judge Board has performed his ministerial duty to rule on the pending motion.


1
 Snelson filed a motion to rescind the order of February 25, 2010, and then appealed the partial denial of
that motion. By an opinion issued today, this Court disposed of that appeal. See Snelson v. State, No.
07-10-0259-CV, 2011 Tex. App. LEXIS __ (Tex.App.--Amarillo 2010, no pet. h.).
See Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex.App.--San Antonio 1997,

orig. proceeding).   A particular ruling, however, is generally discretionary.   In re

Washington, No. 09-07-0246-CV, 2007 Tex. App. LEXIS 6449, at *2 (Tex.App.--

Beaumont Aug. 16, 2007, orig. proceeding).       Consequently, Relator's request for

mandamus relief is rendered moot.



                                              Patrick A. Pirtle
                                                  Justice




                                          2